DETAILED ACTION
Claims 35-39 of U.S. Application No. 16482365 filed on 7/31/2019 are presented for examination. Claims 1–20 have been cancelled, and claims 21-34 been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. The Applicant wrote in page 7, last paragraph, and page 8 that:

    PNG
    media_image1.png
    387
    964
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    543
    967
    media_image2.png
    Greyscale

The Examiner respectfully disagrees. Such structural characteristics of the product of the instant application are not inherently come from the casting method. One having ordinary skill in the art would know that as much as these features could be set up by a die in the casting method, to result in a conductor with cross-sections of different shapes or dimensions, same features could be resulted from a different manufacturing method, for example, by 3D printing. That being said, having a  conductor with cross-sections of different shapes or dimensions does not come from, or inherited from the casting method, rather, these are common features that could be manufactured by any known manufacturing method. Such features are presented in claims 37-39 and rejected using prior arts as an evidence that such features are known and not unique to the casting method.
Further, and regarding the dependent claims, the Applicant argues the following:

    PNG
    media_image3.png
    606
    962
    media_image3.png
    Greyscale

The Examiner respectfully disagrees, Neither Kato nor Wostmann were relied on to teach the limitations recited above. the allegedly missing limitations are indeed taught by Kimio in view of Blissenbach in claim 35.
That being said, the rejections of claims 35-39 are valid and maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kimio et al. (WO 2015198432; hereinafter, “Kimio”) in view of Blissenbach et al. (US 20110012467; Hereinafter, “Blissenbach”).
Regarding claim 35: Kimio discloses a stator (1) for electrical machine (motor; first page of the English translation, technical field section), comprising:
a stator core (2) having a substantially annular cross section (fig. 1A) and having a plurality of slots (5; fig. 2) extending longitudinally (fig. 3) in a direction of a rotation axis (the center of the annular core 2) of the stator (1), for receiving conductors (6) to form magnetic windings (coil 3) of the stator (1); and 
a substantially circular array (see for example fig. 9) of cast conductors (6), cast conductors (6) of the array comprising: 
a first substantially straight leg (6A) and a second substantially straight leg (6A) extending (6A in hatched lines in fig. 2) substantially parallel to one another within first and second slots (slots 5) of the stator core (2); and a bridge portion (62), comprising: 

    PNG
    media_image4.png
    874
    731
    media_image4.png
    Greyscale

a first bridge part (annotated fig. 5 above) extending in a first plane substantially perpendicular to the first and second legs (fig. 3-4), from a first end (the bottom of 6A in connection with 61 in fig. 5) of the first leg, to form a part of an electrical connection between the first and second legs; a second bridge part (annotated fig. 5 above), extending from a first end of the second leg (the bottom of 6A in connection with 61 in fig. 5), in a second plane substantially perpendicular to the first and second legs (fig. 3-4), to connect the second leg to the first bridge part; and 
a step portion (62) extending longitudinally to the stator (1) and connecting the first bridge part and the second bridge part (fig. 5); 
wherein the first substantially straight leg (6A) and the second substantially straight leg extend (6A) within the first and second slots (5; fig. 3) of the stator core (2) from the bridge portion (62) at a first longitudinal end of the core (2B), to a second longitudinal end of the stator core (2A).
the examiner points out the limitation of “cast” in “cast conductor” is considered as a product-by-process limitation and therefore not been given a patentable weight. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Kimio does not disclose that the electrical machine is a multi-phase electrical machine.
Blissenbach discloses forming electrical machine as a multi-phase (title)  electrical machine.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrical machine of Kimio as a multi-phase electrical machine as disclosed by Blissenbach to increase the power density provided to the machine as well known.
Regarding claim 36/35: Kimio in view of Blissenbach disclose the limitations of claim 35 and Kimio further discloses that conductors (6) of the array of conductors (fig. 9) are arranged such that: 
for at least one first conductor (6) in the array, a bridge portion (62) of at least one second conductor (annotated fig. 7 below) in the array passes between a first part of the bridge portion of the first conductor (“a first part” in annotated fig. 7 below) and the core (2); and a second part (“a second part” in annotated fig. 7 below) of the bridge portion of the first conductor passes between a first part (“part 1”; annotated fig. 7 below) of a bridge portion of at least one third conductor and the core (2).

    PNG
    media_image5.png
    586
    1004
    media_image5.png
    Greyscale

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kimio in view of Blissenbach as applied to claim 35 above and in further view of Kato (US 20150263576; Hereinafter, “Kato”).
Regarding claim 37/35: Kimio in view of Blissenbach disclose the limitations of claim 35 but does not disclose that conductors of the array of cast conductors are arranged such that the bridge portion of the conductor comprises a greater cross-sectional area than at least one of the first and/or second leg.
Kato discloses conductors (20) of the array of cast conductors (conductors 20 in slots 16) are arranged such that the bridge portion (portion 22) of the conductor (20) comprises a greater cross-sectional area (A1) than at least one of the first and/or second leg (A2)(see para [0030], last line, and fig. 1B).
the examiner points out the limitation of “cast” in “cast conductor” is considered as a product-by-process limitation and therefore not been given a patentable weight. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductors of the array of conductors of Kimio in view of Blissenbach such that the bridge portion of the conductor comprises a greater cross-sectional area than at least one of the first and/or second leg as disclosed by Kato to decrease the electrical resistance of the conductors, thus to suppress the copper losses in the electrical machine.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kimio in view of Blissenbach as applied to claim 35 above and in further view of Wostmann (EP 2688183; Hereinafter, “Wostmann”).
Regarding claim 38/35: Kimio in view of Blissenbach disclose the limitations of claim 35 but does not disclose that the at least one conductor is pre-cast such that a cross-section of the first leg has a, greater dimension in a radial direction of the stator, than that of the second leg.
Wostmann discloses that the at least one conductor (401; FIG. 4) is pre-cast such that a cross-section of the first leg (432 closer to the radial inner side) has a, greater dimension (fig. 4; “dimension in a radial direction” is interpreted as radial thickness) in a radial direction of the stator, than that of the second leg (434 closer to the outer side of the stator 100).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductors of Kimio in view of Blissenbach such that at least one conductor is pre-cast such that a cross-section of the first leg has a, greater dimension in a radial direction of the stator, than that of the second leg as disclosed by Wostmann to increase the slot fill ratio, thus to increase the efficiency of the electrical machine.
Regarding claim 39/35: Kimio in view of Blissenbach disclose the limitations of claim 35 but does not disclose that the at least one conductor is pre-cast such that a cross section of the second leg has a, greater dimension in a circumferential direction of the stator than that of the first leg.
Wostmann discloses that the at least one conductor (401; FIG. 4) is pre-cast such that a cross-section of the first leg (434 closer to the radial outer side) has a, greater dimension (fig. 4; “dimension in a circumferential direction” is interpreted as circumferential thickness) in a circumferential direction of the stator, than that of the first leg (432 closer to the inner side of the stator 100).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the conductors of Kimio in view of Blissenbach such that at least one conductor is pre-cast such that a cross section of the second leg has a, greater dimension in a circumferential direction of the stator than that of the first leg as disclosed by Wostmann to increase the slot fill ratio, thus to increase the efficiency of the electrical machine.
the examiner points out the limitation of “pre-cast” in claims 38-39 is considered as a product-by-process limitation and therefore not been given a patentable weight. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834